Citation Nr: 0603939	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-11 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for a stomach disorder 
(claimed as gastritis and spastic colon).

3.  Entitlement to service connection for a left ear hearing 
loss.

4.  Entitlement to service connection for the residuals of a 
right ankle fracture.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for a thoracic spine 
disorder.

7.  Entitlement to service connection for kidney stones.

8.  Entitlement to service connection for 
sinusitis/rhinitis/allergies.

9.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).

10.  Entitlement to service connection for skin tumors, to 
include as related to herbicide exposure.

11.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).

12.  Entitlement to service connection for residuals of a 
cholecystectomy.

13.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had verified active duty from July 1969 to July 
1971.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The case is now before the Board for appellate 
consideration.  




FINDINGS OF FACT

1.  Chronic migraines resulting from service have not been 
demonstrated.

2.  A stomach disorder, claimed as gastritis and a spastic 
colon, was not present in service, nor was an ulcer present 
to a compensable degree within one year of separation 
therefrom.

3.  A chronic left ear hearing loss disability resulting from 
service has not been demonstrated, and sensorineural hearing 
loss was not demonstrated within one year after separation 
from service.

4.  A right ankle disability, claimed as right ankle fracture 
residuals, resulting from service has not been demonstrated.

5.  Pes planus related to service has not been demonstrated.

6.  A thoracic spine disorder related to service has not been 
demonstrated.

7.  Kidney stones related to service have not been 
demonstrated, nor were they present to a compensable degree 
within one year of separation therefrom.

8.  Sinusitis/rhinitis/ allergies related to service have not 
been demonstrated.  

9.  Benign prostatic hypertrophy related to service has not 
been demonstrated.

10.  A skin disorder has not been shown to be related to 
service, to include as due to exposure to herbicide agents 
(Agent Orange).

11.  Arteriosclerotic heart disease has not been shown to be 
related to service, nor was it present to a compensable 
degree within one year after separation therefrom.



12.  Residuals of a cholecystectomy have not been shown to be 
related to service, nor were gallstones present within one 
year of separation therefrom.

13.  Sleep apnea has not been shown to be related to service.


CONCLUSIONS OF LAW

1.  Chronic migraine headaches were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.159, 3.303(b) 
(2005).

2.  A stomach disability, to include ulcers, was not incurred 
in or aggravated by service, nor may ulcers be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2005).

3.  A chronic left ear hearing loss disability was not 
incurred in or aggravated by service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 3.309 
(2005).

4.  A chronic right ankle disability, claimed as the 
residuals of a fracture, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp 2005); 38 C.F.R. §§ 3.159, 3.303(b) (2005).

5.  Pes planus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.159 (2005).

6.  A thoracic spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.159 (2005).




7.  Kidney stones were not incurred in or aggravated by 
service, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp 2005); 38 C.F.R. §§ 3.159, 3.307, 3.309 
(2005).

8.  Chronic allergic rhinitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.159, 3.303(b) 
(2005).

9.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.159 (2005).

10.  A skin disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309(e) (2005).

11.  Arteriosclerotic heart disease was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303(b), 3.307, 3.309, 3.385 (2005).

12.  The residuals of a cholecystectomy were not incurred in 
or aggravated by service, nor may the condition be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103(a), 5103A, 5107 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.159, 3.307, 3.309 (2005).

13.  Sleep apnea was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp 2005); 38 C.F.R. §§ 3.159 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, service connection for the claimed 
disabilities was originally denied by the RO in June 2000, as 
being not well grounded.  In July 2001, the RO sent the 
veteran a VCAA notification letter, informing the veteran 
that the VCAA had eliminated the concept of "well-
groundedness" and that all claims previously denied as not 
well grounded would be reviewed on the merits.  As a 
consequence, he was informed of what was needed to 
substantiate his claim.  He was told of what evidence and 
information he could submit and what evidence and information 
VA would obtain in his behalf.  He was also told to submit 
any evidence relevant to his claims.  A rating action was 
then issued in September 2001.

Clearly, the veteran was informed of the provisions of the 
VCAA prior to the denial of the claims, thus satisfying the 
holding of Pelegrini, supra, which held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  In addition, the veteran was sent a statement of 
the case (SOC) that include the provisions of 38 C.F.R. 
§ 3.159, the regulation that implemented the VCAA.  The RO 
has made every attempt to obtain all treatment records 
referred to by the veteran and has associated them with the 
claims folder.  




The veteran's representative has argued that the RO failed in 
the duty to assist because a VA examination was not conducted 
pursuant to 38 C.F.R. § 5103A.  However, 38 U.S.C.A. § 5103A 
does not require that a VA examination be conducted in every 
instance.  Rather, it states that an examination will be 
conducted or an opinion obtained "when such an examination 
or opinion is necessary to make a decision on the claim."  
See 38 U.S.C.A. § 5013A(d) (West 2002 & Supp. 2005).  Such an 
examination or opinion is deemed "necessary" when (1) 
competent evidence exists that the claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability and (2) the record indicates that the disability 
or symptoms may be associated with active duty, but (3) the 
record does not contain sufficient medical evidence to make 
the decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2)(A)-
(C); see also 38 C.F.R. § 3.159(c)(4) (2005).

In the instant case, the Board finds that examinations are 
not needed because, as to the various issues, there is either 
no evidence of a disease or injury in service, no evidence of 
a current disability, or no evidence that suggests that the 
current disorder may be associated with service.  Therefore, 
an examination to clarify an association between any 
diagnosed disorders and the veteran's service is not needed 
at this time.  The claims may be decided without a VA 
examination.

II.  Applicable Laws and Regulations

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. 3.303(a) (2005).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and one or more of certain listed disorders, to include 
an ulcer, kidney stones, gallstones, and cardiovascular 
disease, becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Under 38 C.F.R. § 3.307(a)(6) (2005), the term herbicide 
agent means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at 
38 C.F.R. § 3.309(e) (2005) shall be service-connected if 
they manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2005).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
(Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies 500, 1000, 2000, 
3000 or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005; 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra. 


III.  Factual Background and Analysis

A.  Migraine headaches

A review of the veteran's service medical records (SMRs) 
indicates that he was seen on one occasion with a complaint 
of a headache.  This was associated with an upper respiratory 
infection.

The post-service treatment records include a May to June 1982 
hospital report.  The veteran had been admitted for the 
treatment of a kidney stone and he complained of having 
numerous migraine-type headaches.  He was given Inderal for 
the treatment of these headaches.  Throughout 1986 to 2002, 
he was occasionally treated for complaints of headaches, 
which were described as tension and migraine in nature.

After a careful review of the evidence of record, the Board 
finds that service connection for migraines is not warranted.  
There was one notation of a headache, related to an upper 
respiratory infection, in service.  No other mention was made 
of headaches in service.  As a consequence, it cannot be 
found that the veteran suffered from chronic headaches in 
service; rather, this appeared to have been a single episode 
which resolved by the time of his discharge.  Migraines were 
not noted until, at the earliest, 1982, over 10 years after 
his separation from service.  The veteran has not offered any 
evidence that would tend to suggest a link between these 
migraines and his period of service.  Therefore, service 
connection cannot be found at this time.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for migraine 
headaches.

B.  Stomach disorder (claimed as gastritis and spastic colon)

The veteran's SMRs make no mention of any type of stomach 
disorder. His June 1971 separation examination was completely 
within normal limits.

In May 1993, the veteran complained of chest pain.  It was 
unclear whether this was cardiac in origin, or was 
indigestion.  

In September 2002, the veteran was hospitalized at a private 
facility, at which time an upper endoscopy was performed.  
This found a Schatzki ring at the gastroesophageal junction; 
a small hiatal hernia; and an oozing cratered duodenal ulcer 
(which was responsible for tarry stools).  A November 2002 
hospitalization record noted that his stomach bleeding was 
probably related to his ongoing use of nonsteroidal anti-
inflammatory medications.  He was taking Nexium, and had had 
no further difficulties.

In view of the evidence of record, service connection for a 
stomach disorder has not been established.  There is no 
indication that any gastrointestinal disorder, to include a 
hiatal hernia or an ulcer, was present in service.  As noted, 
the SMRs are silent as to any such chronic conditions.  
Therefore, there is no basis for the award of direct service 
connection.  Moreover, there is no indication in the record 
that the veteran's diagnosed ulcer was present to a 
compensable degree within one year of his separation from 
active duty, that is, by July 1972.  To the contrary, an 
ulcer was not diagnosed until 2002, some 30 years following 
his discharge.  Therefore, service connection has not been 
established on a presumptive basis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a stomach disorder, claimed as gastritis and a 
spastic colon.

C.  Left ear hearing loss

The veteran's service medical records contained audiological 
evaluations.  On the authorized audiological evaluation in 
May 1969 (the pre-induction examination), pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
15
LEFT
20
10
10
30
40

On the authorized audiological evaluation in February 1971 
(conducted as part of a flight physical) , pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
15
10
LEFT
5
5
5
35
50

On the authorized audiological evaluation in June 1971 (the 
separation examination), pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
15
10
LEFT
5
5
5
35
50

A left ear hearing loss was diagnosed.

The veteran's post-service treatment records are absolutely 
silent for any complaints concerning, or any findings of, a 
left ear hearing loss.

After a careful review of the evidence of record, the Board 
finds that service connection for a left ear hearing loss is 
not warranted.  Despite the notation of a left ear hearing 
loss at the time of his separation from service, there is no 
indication that this represented the onset of a chronic 
condition, given the silence of the post-service treatment 
records.  Because there is no evidence of a current 
disability, service connection for a left ear hearing loss 
cannot be found.

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for a left ear hearing 
loss disability.


D.  Right ankle disability

The SMRs show that the veteran was seen on July 21, 1970, 
with complaints that he had hurt his ankle in the field.  An 
X-ray showed no evidence of a fracture.  He was provided an 
Ace wrap and advised to stay off the ankle for 48 hours.  On 
July 31, 1970, he returned with complaints that the ankle was 
still swollen and that he was still unable to bear weight on 
it.  A hematoma was noted.  The diagnoses were sprained 
ankle, possible internal derangement.  By August 3, 1970, the 
swelling was decreased, although there was still some dorsal 
foot edema.  No further complaints were made in service, and 
his extremities were noted to be normal at the time of his 
June 1971 separation examination.

The veteran's multiple post-service treatment records make no 
mention of any treatment for or complaints of an ankle 
disability.

Careful review of the evidence of record shows that 
entitlement to service connection for a right ankle 
disability is not warranted.  While the veteran did sprain 
his ankle in service, there is no indication in the record of 
the presence of a current right ankle disability.  Therefore, 
there is no current disability for which service connection 
could be awarded.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a right ankle 
disability.

E.  Pes planus

The veteran's service medical records do not make any mention 
of pes planus.  Moreover, his numerous post-service treatment 
records do not refer to this disorder.

It is therefore found that service connection for pes planus 
has not been established.  There is no indication that this 
disorder was present in service, and, more important, there 
is also no evidence that it currently exists.  Therefore, 
there is no disorder present for which service connection 
could be awarded.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for pes planus.

F.  Thoracic spine

The veteran's SMRs include a notation, made at the time of 
the May 1969 pre-induction examination, that he had injured 
his neck in high school.  He had undergone chiropractic 
treatment for six months, and had no residuals.  However, 
there was no mention at the time of this examination or in 
any of the subsequent treatment records of a thoracic spine 
disorder.  The separation examination of June 1971 was within 
normal limits.

Private treatment records disclose that the veteran injured 
his neck and upper back in a motor vehicle accident on May 
20, 1988.  He then complained of upper back pain.  The 
diagnosis was traumatic strain/sprain of the cervico-thoracic 
spine with cervico-thoralgia and paravertebral muscle spasms.  
He continued to seek treatment between 1989 and 1991 for 
complaints of mid-back pain, although the examiners were 
unable to find a cause for his complaints.  

In 1992, he complained of tenderness between the shoulder 
blades.  He stated that he had injured it several years 
before, while playing football.  A June 1995 X-ray showed two 
small foci of calcification in two of the lower 
intervertebral disc spaces.  On July 20, 1995, an examiner 
stated that the veteran appeared to have facet joint pain 
around the lower thoracic region.  He was given an injection.  
By May 1996, the pain was recurring.  He was given an 
injection of Toradol, although the examination was negative.  
In June 1996, the examiner commented that it was unclear what 
was causing his complaints.  A nMRI had shown some 
calcification through the discs, but there were no 
herniations.  A bone scan was normal.

Based upon the foregoing evidence of record, it is found that 
to service connection for a thoracic spine disorder is not 
justified.  While there is evidence that the veteran 
currently suffers from thoracic back pain (whose cause has 
not been identified), there is no suggestion in the record 
that this related to his period of service.  There is no 
indication in the SMRs that the veteran complained of or was 
treated for any injury to or disease of the thoracic spine.  
It is also significant that the only injury to the thoracic 
spine noted in the record occurred during a May 1988 motor 
vehicle accident, well after his separation from service.  
Therefore, it cannot be found that the veteran suffers from a 
thoracic spine disorder related to his service.

Therefore, the preponderance of the evidence is against the 
veteran's claim for service connection for a thoracic spine 
disorder.

G.  Kidney stones

The SMRs are completely silent as to any treatment for, or 
complaints of, kidney stones.

In September 1975, the veteran was hospitalized at a private 
facility with complaints of acute right flank pain.  An 
abdominal film showed mild right hydronephrosis and 
hydroureter due to a kidney stone in the distal end of the 
right ureter which was not visible on the film.  The left 
upper urinary tract appeared normal.  

The veteran was again hospitalized at a private facility from 
May to June 1982, with complaints of acute left flank pain.  
An IVP showed a left ureteral calculus.  He passed the stone 
24 hours later.

Between 1986 and 1992, the veteran continued to suffer from 
ureteral calculi.  By December 1992, the IVP was normal.  No 
further complaints of kidney stones were made after that 
date.

Upon careful review of the evidence of record, entitlement to 
service connection for kidney stones has not been 
established.  While the veteran first suffered from kidney 
stones in 1975, some four years after service, there is no 
indication in the record that this condition was present in 
service or to a compensable degree within one year following 
his separation from service.  As a consequence, based upon 
this evidence, service connection cannot be awarded.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for kidney stones.

H.  Sinusitis/rhinitis/allergies

The SMRs show that he was seen on September 24, 1970, for 
complaints of rhinorrhea, a cough, backache, headache, and 
mild sore throat.  A viral syndrome was diagnosed.  There 
were no further complaints in service and the June 1971 
separation examination was within normal limits.

Post-service treatment records showed the veteran's treatment 
in May to June 1982 for multiple pollen allergies.  He was 
noted to be receiving weekly desensitization shots.  The 
veteran has continued to seek treatment for allergic 
rhinitis.

Careful review of the evidence of record compels the 
conclusion that service connection for allergic rhinitis is 
not established.  There is no indication in the record that 
the veteran's currently diagnosed allergic rhinitis had its 
onset during active duty.  There was only one mention of 
rhinorrhea noted in the service medical records, and it was 
attributed to an acute viral syndrome.  There were no 
complaints or treatment for chronic allergies in service.  
Moreover, the veteran was not treated for sinusitis in 
service, and sinusitis is not currently diagnosed.  
Therefore, there is no evidence of record that would support 
this claim.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for allergic 
rhinitis.

I.  Benign prostatic hypertrophy (BPH)

Review of the veterans' SMRs is completely negative for any 
complaints or treatment referable to BPH.  All examinations 
conducted during service showed that his genitourinary system 
was within normal limits.

A March 1991 VA treatment record made reference to an 
improvement in the veteran's prostatitis.  In August 1991, at 
the time that he was being treated for left flank pain 
related to a kidney stone, he stated that he had occasional 
problems with prostatitis.  His prostate secretions were 
clear.  In November 2002, BPH was diagnosed.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for BPH has not 
been demonstrated.  While this condition was diagnosed in 
2002, with complaints of occasional prostatitis being noted 
as early as 1991, there is no indication that this condition 
was present during service.  As noted, the SMRs were 
completely silent concerning a prostate disorder.  Thus, 
there is no evidence to suggest that his BPH had its onset 
during service, and service connection cannot be awarded. 

The veteran has also claimed that he was exposed to Agent 
Orange and that this caused his BPH.  However, the Board 
notes that BPH is not one of the disorders that can be 
presumed to have been caused by such exposure.  See 38 C.F.R. 
§ 3.309(e), which lists only prostate cancer, not BPH.  Nor 
has the veteran presented any scientific evidence that would 
suggest such a connection.  Therefore, service connection on 
a presumptive basis has also not been established.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for BPH.

J.  Skin disorder

The veteran's service medical records are completely silent 
as to any complaints of or treatment for a skin disease or 
disability.  The June 1971 separation examination was normal.

In May 1986, the veteran presented with skin lesions.  These 
were biopsied, and hidrocystoma and junctional nevus were 
diagnosed.  Following another biopsy in May 1994, angiolipoma 
was diagnosed.  In December 1998, seborrheic dermatitis was 
diagnosed.

Careful review of the evidence of record shows that service 
connection for a skin disorder is not warranted.  The veteran 
has been variously diagnosed with hidrocystoma and junctional 
nevus, angiolipoma, and seborrheic dermatitis.  However, 
there is no indication that any of these conditions were 
present in service.  Therefore, service connection on a 
direct basis has not been established.  

The veteran has also contended that his skin condition is 
related to exposure to Agent Orange.  He did serve in Vietnam 
during the Vietnam era, and thus exposure to herbicide agents 
may be presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  
However, the skin conditions with which the veteran has been 
diagnosed are not listed as diseases that may be presumed to 
be related to such exposure.  There is no indication that the 
veteran has been diagnosed with chloracne, the only skin 
disorder so listed.  See 38 C.F.R. § 3.309(e) (2005).  
Finally, the veteran has not presented any evidence that 
would suggest a causal link between his diagnosed skin 
conditions and in-service herbicide exposure.  Therefore, 
service connection on a presumptive basis has not been 
established.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a skin 
disorder.

K.  Arteriosclerotic heart disease (ASHD)

The SMRs contain no diagnosis of either ASHD or hypertension.  
At the time of his pre-induction examination, in May 1969, 
the veteran's blood pressure was 120/76 and a chest X-ray was 
negative.  His cardiovascular system was within normal 
limits.  During a February 1971 flight examination, his blood 
pressure readings were as follow:  134/86 (sitting); 132/84 
(recumbent); and 136/88 (standing).  A chest X-ray was 
negative.  A January 1971 EKG was normal.  At the time of his 
separation examination, his blood pressure readings were as 
follows:  134/86 (sitting); 132/84 (recumbent); and 136/88 
(standing).  His cardiovascular system was noted to be 
normal.


In December 1994, the veteran underwent a coronary artery 
bypass graft after a vessel blockage had been found on 
catheterization.  Prior to this, in 1991 and 1993, he had 
reported chest pain.  It was noted that his father had died 
from a heart attack.  He had a history of hypertension.  A 
February 1999 EKG was consistent with an old inferior 
myocardial infarction.  

Based upon careful review of the evidence of record, 
entitlement to service connection for ASHD has not been 
demonstrated.  There is no indication in the record that 
cardiovascular disease, to include hypertension, was present 
in service or manifested to a compensable degree within one 
year of his release from service.  The service medical 
records are negative, and there was no mention of 
cardiovascular disease, to include hypertension, until the 
1990's, some 20 years after his separation from service.  As 
a consequence, service connection on a direct or presumptive 
basis cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for ASHD.

L.  Residuals of a cholecystectomy

The veteran's service medical records are completely silent 
as to any complaints of or treatment for a disorder of the 
gallbladder, to include a cholecystectomy.

In February 1999, the veteran underwent a laparoscopic 
cholecystectomy for acalculous cholecystitis.  Gallstones 
were not found.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the residuals of a 
cholecystectomy is not warranted.  There is no indication 
that the veteran underwent this procedure for any disease or 
injury incurred in or aggravated by service, nor is there any 
indication that any such disease was present to a compensable 
degree within one year of his discharge from service.  
Rather, there is no mention of any gallbladder trouble until 
1999, over 20 years after his separation from service.  
Therefore, service connection cannot be awarded on either a 
direct or a presumptive basis.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for the residuals 
of a cholecystectomy.

M.  Sleep apnea

The SMRs are completely silent as to complaints of or 
treatment for sleep apnea.

In April and October 1999, the veteran was diagnosed with 
obstructive sleep apnea.  In July 2000, a VA treatment record 
noted his complaints of trouble sleeping.  He stated that he 
had been told in the past that he had sleep apnea, but the 
examiner noted that most of his trouble was psychiatric.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for obstructive sleep 
apnea is not warranted.  This disorder was diagnosed in 1999, 
and there is no indication that this disorder was present in 
service.  Therefore, service connection has not been 
demonstrated.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for sleep apnea.

N.  Conclusion

The Board has taken note of the veteran's allegations that 
many of the above-claimed disorders are related to his 
service-connected PTSD or have been aggravated by his PTSD 
(see Allen v. Principi, 237 F3d 1368 (Fed. Cir. 2001)).  
However, the veteran has not proffered any objective, 
competent evidence which would establish such a causal 
relationship, nor has the veteran referred to the existence 
of any such evidence.  While the veteran may believe that 
such a relationship exists, he is not competent, as a 
layperson, to render a medical opinion as to causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

Entitlement to service connection for migraines is denied.

Entitlement to service connection for a stomach disorder 
(claimed as gastritis and spastic colon) is denied.

Entitlement to service connection for a left ear hearing loss 
is denied.

Entitlement to service connection for the residuals of a 
right ankle fracture is denied.

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a thoracic spine 
disorder is denied.

Entitlement to service connection for kidney stones is 
denied.

Entitlement to service connection for 
sinusitis/rhinitis/allergies is denied.

Entitlement to service connection for benign prostatic 
hypertrophy (BPH) is denied.

Entitlement to service connection for skin tumors, to include 
as related to herbicide exposure, is denied.



[Continued on Next Page]





Entitlement to service connection for arteriosclerotic heart 
disease (ASHD) is denied.

Entitlement to service connection for residuals of a 
cholecystectomy is denied.

Entitlement to service connection for sleep apnea is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


